Case: 16-14691    Date Filed: 05/31/2018   Page: 1 of 21


                                                              [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 16-14691
                            ________________________

                     D.C. Docket No. 2:14-cr-00135-SPC-CM-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff - Appellee,

versus

LESLIE CHIN,

                                                              Defendant - Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                   (May 31, 2018)

Before TJOFLAT, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:

         Following a jury trial, Leslie Chin was convicted of cocaine-trafficking

charges. He appeals the denial of his motion for judgment of acquittal and motion
              Case: 16-14691    Date Filed: 05/31/2018    Page: 2 of 21


for a new trial based on newly discovered evidence.           Chin also appeals his

sentence, arguing that it is substantively unreasonable and creates a sentencing

disparity between him and one of his co-defendants. For the reasons that follow,

we affirm.

                                          I.

      In December 2014, a grand jury charged Chin and two co-defendants with

conspiracy to possess cocaine with the intent to distribute it, in violation of 21

U.S.C. § 846 (Count I), and possession of cocaine with the intent to distribute it, in

violation of 21 U.S.C. § 841(a) and (b) (Count II). Both co-defendants pled guilty

to the conspiracy charge, but Chin pled not guilty and went to trial.

      At trial, the Government presented a number of witnesses. Among others,

Harold Coleman, one of Chin’s co-conspirators, testified. Coleman explained that

he knew Chin by his nickname “Bless” and that he introduced him to co-defendant

Jerome Vaughn, who was looking to make some money selling cocaine. He

further recounted a March 2012 trip he took with Vaughn to Atlanta, Georgia, with

$20,000 to $30,000 in tow to buy cocaine from Chin. About a week after that trip,

Coleman stated, he met with Chin and Vaughn in Sumter, South Carolina, and they




                                          2
               Case: 16-14691      Date Filed: 05/31/2018     Page: 3 of 21


distributed 1 “key” 1—36 ounces—of cocaine Chin had brought with him to sell.

According to Coleman, Chin charged about $1,000 per ounce.

       Coleman testified that Chin went to Sumter two or three more times over a

six- to eight-month period, bringing with him two to three keys of cocaine each

time. But Sumter was not the only place Coleman saw Chin. Coleman also

traveled to Atlanta periodically to buy drugs from Chin. In Atlanta, on between 20

and 30 occasions, Coleman bought cocaine at an apartment, and he saw Chin there

about 10 of those times.

       Coleman explained that Chin contacted Coleman and Vaughn when he had a

supply of cocaine, and they would arrange a specific time for Coleman to come to

Atlanta to purchase the cocaine, usually two to three times a month. As Coleman

recalled, he received about 20 keys of cocaine from Chin over the period they dealt

in both Atlanta and Sumter. Coleman often pooled money with two or three

people to buy from Chin because Chin would never sell less than one key at a time.

       Besides recounting his drug-trading interactions with Chin, Coleman also

testified about two Florida arrests Chin told him about. In the first instance, Chin

said he was driving someone to the airport when police stopped them and found a


       1
           A kilogram of cocaine is made up of 35.274 ounces. “Key” is generally considered a
reference to “kilogram” when used in the context of discussing cocaine. Kilo (or Key), Urban
Dictionary,      https://www.urbandictionary.com/define.php?term=Kilo%20%28or%20Key%29
(last visited May 25, 2018).


                                             3
              Case: 16-14691   Date Filed: 05/31/2018   Page: 4 of 21


gram of cocaine in his car, which he had forgotten to drop off before going to the

airport. Chin was charged, and the police confiscated about $80,000 to $90,000 he

had with him, which Chin said he was sending to Atlanta through a flight attendant

who was a friend of his.

      The second Florida incident occurred when the police stopped Chin on his

way to court. Chin was driving his brother’s car with “stash boxes” in it: the air

bag had been removed and placed under the spare tire in the trunk to accommodate

storage for drugs.

      Another witness, Gary Williams, confirmed these two stories. Williams

identified Chin in the courtroom and testified that they met while housed in the

same pod in the Charlotte County Jail. During that time, Chin said he used to hide

cocaine in compartments in cars and while he was in Florida, he was pulled over in

a car with a hidden compartment inside it.

      To further corroborate the story about the first traffic stop, the Government

called Florida Highway Patrol Officer Christopher Adkinson to testify. Adkinson

recalled that on September 21, 2011, when he conducted the traffic stop on Chin,

Chin stepped out of the vehicle upon the Officer’s request, gave him his driver’s

license, and told him he was headed to Fort Myers airport. When the Officer went

to get the registration documents from the car, the passenger seated inside, Brian

Dicks, jumped out unrequested. Dicks donned a blue flight-attendant uniform and


                                         4
               Case: 16-14691   Date Filed: 05/31/2018   Page: 5 of 21


identification patch, and Adkinson testified that the passenger was “a little nervous

and began to fidget with the outer coat jacket, at which point I observed a large

bundle of cash in the left pocket of the passenger’s jacket.” Dicks had $7,000 in

cash on him. And Adkinson became more suspicious when Chin reached for his

registration papers and placed them on the floorboard instead of on the passenger’s

seat.

        At that point, Adkinson called for back-up. Once the additional officers

arrived, a police K-9 sniffed around the car and alerted Adkinson to the presence of

drugs. He and another officer then searched the car and found a small, clear,

plastic bag containing three smaller bags of cocaine on the passenger-side

floorboard, in plain view, under some registration papers. In the trunk, Adkinson

also found luggage with clothes, a flight manual, and a little over $50,000 in cash

in bundles. The car was registered to Chin and his then-girlfriend.

        Adkinson added that at the time of the stop, he was not aware that either

Chin or his passenger was suspected of having any involvement in a drug

conspiracy, and he found no drugs or money on Chin’s person. Finally, Adkinson

agreed he had no reason to believe the passenger was not a real flight attendant.

        The Government also entered into evidence a video taken from the patrol car

in which Chin and his passenger were placed while the officers conducted their

search of Chin’s car. In the video, Chin made a call to his brother Andrew, a co-


                                         5
             Case: 16-14691     Date Filed: 05/31/2018   Page: 6 of 21


defendant, and told him that he had “it” in his pocket and that he never would have

had that “coke” on him and would have thrown it out the window. He later stated

in the video that he was worried the K-9 would smell “the bread” and

paraphernalia. Then Chin said he had it in his pocket and threw it to Dicks to get

rid of, but Dicks did not touch it. Chin asked his brother for advice on what they

should say about the money found in Dicks’s bag in the truck.

      Turning to the second traffic stop, the Government called Florida Highway

Patrol Lieutenant Michael Joseph Gideons, who explained that on April 17, 2012,

he pulled Chin’s car over for speeding. Chin stepped out the car, nervous and

shaking, and gave permission for a search of the vehicle. After a drug dog alerted

to the presence of drugs, two back-up officers conducted a search, and Gideons

discovered an air bag hidden under the carpeting of the trunk. Gideons then

located a panel behind the stereo system, by the dashboard, that lifted off to reveal

a hidden compartment where the air bag should have been. Traces of marijuana

were found in the compartment, and traces of cocaine were found in the vehicle.

      Drug Enforcement Agency Agent Adam Heinlein testified that he had been

conducting surveillance on a house Dicks was renting.         He had seen various

vehicles frequenting the house, moving duffel bags. When Heinlein conducted

traffic stops of some of these cars, he discovered they had similar hidden

compartments where the air bags should have been, and these compartments were


                                         6
              Case: 16-14691    Date Filed: 05/31/2018    Page: 7 of 21


stuffed with large sums of cash. One such vehicle was registered to Chin’s brother

Andrew.

      In addition to the evidence corroborating Coleman’s and Williams’s

testimony about Chin’s prior law-enforcement stops, the Government called co-

conspirator Antonio Hill to the stand to testify about the conspiracy. Hill described

two occasions when he traveled with Vaughn to meet Vaughn’s new source of

cocaine. The first occurred in a mobile home in Sumter, South Carolina. Hill

testified he knew that the person bringing the cocaine used the nickname “Bless.”

According to Hill, Bless brought about nine ounces of cocaine to the house with

another man, Vaughn tested it out, and then Vaughn paid Bless. The second

occasion occurred about a week later and lasted maybe 30 minutes. This time,

Vaughn did not test the cocaine and just paid Bless for it.

      Hill was specifically asked whether he recognized the man known as “Bless”

as anyone in the courtroom, and he said “no.” He added that he met Bless only

twice about five years prior.

      Finally, the Government produced numerous photographs taken from Chin’s

cell phone. These pictures depicted bundles of money in vacuum-sealed bags, as

well as Chin and others, including Vaughn, holding large sums of money. They

also showed Chin at residences where the conspirators stored and distributed

drugs. Besides this physical evidence, the Government presented hotel receipts


                                          7
              Case: 16-14691     Date Filed: 05/31/2018   Page: 8 of 21


from Sumter, text messages between Chin and his co-conspirators with meeting

and money-transfer instructions, and a handwritten note from Chin indicating that

Chin left a $100 cash deposit for Vaughn at a hotel.

      After the Government’s case-in-chief, Chin filed a motion for judgment of

acquittal, and the court denied it.

      In his defense, Chin called only one witness, Agent Heinlein, and showed

him photographs taken from Chin’s phone, including pictures of Chin wearing

flashy jewelry. These photographs also showed pictures of fancy cars, scantily

clad women, and rappers. Defense counsel sought to bolster his theory that Chin

was an aspiring rap artist and that rap music is associated with “bling.”

                                              II.

      After a seven-day trial, on March 1, 2016, the jury found Chin guilty of both

conspiracy and possession with intent to distribute cocaine. Under Count I, the

jury found Chin guilty of the first object of the conspiracy involving the intended

distribution of “five or more kilograms of a mixture or substance containing a

detectable amount of cocaine” but not guilty of the second and third objects of the

conspiracy, respectively, involving the intended distribution of “28 or more grams

of a mixture of substance containing a detectable amount of cocaine base, ‘crack

cocaine’” and “a quantity of a mixture or substance containing a detectable amount

of marijuana.”


                                          8
                Case: 16-14691   Date Filed: 05/31/2018   Page: 9 of 21


      At the sentencing hearing, Chin’s counsel specifically requested that the

court determine a base offense level of 32 and a criminal-history category of V,

which would result in an advisory sentencing guideline range of 188 to 235

months. The Government agreed to both. The court adopted these standards and

noted that supervised release would be five years for Count I and three years for

Count II.

      Defense counsel then requested a downward variance of 120 to 188 months

based on the abuse Chin endured as a child and on the sentence his co-defendant

Vaughn, who had pled guilty, had received. Counsel told the court that if it

rejected the downward variance, then “a sentence of 188 months would result in a .

. . reasonable and not greater than necessary sentence, given the fact that I think a

sentence higher than that would result in a [disparate] sentence with the previous

defendant [Vaughn] this Court just sentenced.”

      After hearing argument from both sides, on June 27, 2016, the court

sentenced Chin to 188 months in prison for both counts, to run concurrently, with

five years of supervised release for Count I and three years for Count II to run

concurrently.

                                              III.

      On September 22, 2016, Chin filed a motion for a new trial based on newly

discovered evidence.      He argued that on June 22, 2016, five days before


                                          9
                Case: 16-14691     Date Filed: 05/31/2018    Page: 10 of 21


sentencing, Vaughn’s attorney forwarded to Chin’s counsel two original letters he

had received before the start of Chin’s trial in February 2016. Chin’s counsel was

allegedly not aware of the letters until after June 22 and verified that the letters

were written by Antonio Hill, who had testified against Chin at trial.

          In the first letter, Hill wrote that he “didn’t know the guy Chin (Bless),” that

he mistook him for a different guy, and that in 2011, he never saw Vaughn with

“Chin AKA Bless. I don’t even know him.” In the second letter, Hill said, “I don’t

know the guy Lesli[e] Chin AKA Bless. . . . I know Jerome Vaughn but, I can’t say

that he has ties with Chin.”

          Chin argued that the letters show Hill perjured himself at Chin’s trial, and

the letters “exculpated the Defendant.”           In Chin’s view, had the letters been

available at trial, they would have resulted in a not-guilty verdict.

          The court denied Chin’s motion, noting the “substantial” incriminating

evidence presented at trial.        The court further explained that Chin had the

opportunity to attack Hill’s credibility on the stand, particularly by showing that

Hill could not identify Chin in the courtroom, and by eliciting testimony about

Hill’s hope that testifying would reduce his own sentence. Ultimately, the district

court concluded that the result would have been the same without Hill’s testimony

at all.




                                             10
             Case: 16-14691     Date Filed: 05/31/2018    Page: 11 of 21


                                               IV.

      Chin argues on appeal that the district court wrongfully denied his motion

for judgment of acquittal and wrongfully denied his motion for a new trial. He

further asserts that his sentence is substantively unreasonable and creates an

unwarranted sentencing disparity between himself and his co-defendant Vaughn.

We consider each argument in turn.

      A. The Motion for Judgment of Acquittal

      We review de novo the denial of a motion for judgment of acquittal, viewing

the evidence “in the light most favorable to the government, with all reasonable

inferences and credibility choices made in the government’s favor.” United States

v. Barsoum, 763 F.3d 1321, 1329-30 (11th Cir. 2014). After applying this standard

to the considerable evidence against Chin, we find that for both Counts I and II, the

district court did not err in denying the motion for acquittal.

             1. Count I

      Under Count I, Chin was charged with knowingly and willfully conspiring

to distribute five or more kilograms of cocaine, in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(A)(ii)(II), and 21 U.S.C. § 846. To sustain a conviction under

these provisions, the United States must establish beyond a reasonable doubt the

following elements: (1) an agreement among two or more persons existed; (2) “the

defendant knew of the general purpose of the agreement”; and (3) “the defendant


                                          11
             Case: 16-14691    Date Filed: 05/31/2018   Page: 12 of 21


knowingly and voluntarily participated in the agreement.” United States v. Capers,

708 F.3d 1286, 1299 (11th Cir. 2013) (quoting United States v. Simpson, 228 F.3d
1294, 1298 (11th Cir. 2000)). Chin challenges only the third element—that he

knowingly and voluntarily participated in the agreement.

      To prove knowing and voluntary participation, the United States “must

prove beyond a reasonable doubt that [Chin] had a specific intent to join the

conspiracy.” United States v. Calderon, 127 F.3d 1314, 1326 (11th Cir. 1997),

modified on other grounds, United States v. Toler, 144 F.3d 1423 (11th Cir. 1998).

But once the Government has established the existence of the underlying

conspiracy, “it only needs to come forward with slight evidence to connect a

particular defendant to the conspiracy.” Id. (emphasis added). Indeed, we have

described the level of necessary proof as a “minimal threshold” and explained that

“the conclusion that appellants had a common purpose and plan with the other

coconspirators may be inferred from a ‘development and collocation of

circumstances.’” Id.

      Among other such circumstances, we have recognized “repeated presence at

the scene of the drug trafficking.” Id. In fact, we have noted “[t]hat circumstance

standing alone can give rise to a permissible inference of participation in the

conspiracy. While not sufficient in and of itself to convict, the inference is ‘a

material and probative factor that the jury may consider in reaching its verdict.’”


                                        12
             Case: 16-14691     Date Filed: 05/31/2018   Page: 13 of 21


Id. (internal citations omitted). Finally, we have acknowledged that even where a

defendant’s “role is minor in the overall scheme,” he may still be convicted of

conspiracy. Id. (internal citations omitted).

      Here, far more than “slight evidence” linked Chin to the conspiracy. First,

Chin’s co-conspirator Coleman testified that Chin sold him thousands of dollars’

worth of cocaine both in Atlanta and Sumter.         This testimony, in turn, was

corroborated by photographs taken from Chin’s cell phone depicting Chin and

Vaughn holding large sums of money, photographs showing Chin with co-

conspirators at residences where they stored and distributed drugs, text messages

with meeting and wire-transfer instructions, and hotel receipts.

      But that is not all. Law-enforcement officers testified about their traffic

stops of Chin. In one traffic stop, Chin’s passenger was found with cocaine and

$7,000 on his person as well as $50,000 in his trunk. And in the video of Chin in

the back of the patrol car, Chin admitted to possessing the cocaine but then

throwing it to his passenger Dicks. He also expressed his concern about what story

to concoct about the money in the trunk.

      In the second traffic stop, the police discovered a secret compartment in

Chin’s car where the air bag was supposed to be. That compartment linked Chin’s

car to a string of other vehicles with the same missing compartment that had

frequented a house Dicks was renting.


                                           13
              Case: 16-14691      Date Filed: 05/31/2018   Page: 14 of 21


      This evidence certainly suffices for the jury to have rejected Chin’s theory

that he merely associated himself with the wrong people and that he was an

aspiring rap artist. Indeed, the jury reasonably inferred that Chin was a voluntary

participant in the conspiracy.

      For these reasons, the district court did not err in denying the motion for

acquittal as it related to Count I.

             2. Count II

      Under Count II, Chin was charged with knowingly possessing with intent to

distribute cocaine, a Schedule II substance, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(C) and 18 U.S.C. § 2. To sustain a conviction under § 841(a), the

Government must establish the defendant’s (1) knowledge, (2) possession of the

cocaine, and (3) intent to distribute. United States v. Mercer, 541 F.3d 1070, 1076

(11th Cir. 2008) (citing 21 U.S.C. § 841(a)(1)). The Government may prove these

three elements by circumstantial or direct evidence. United States v. Poole, 878
F.2d 1389, 1391-92 (11th Cir. 1989). Chin argues that the government failed to

prove element two—that he was in actual possession of the cocaine found in his

vehicle on September 21, 2011.

      “Possession may be actual or constructive, joint or sole.” United States v.

Woodard, 531 F.3d 1352, 1360 (11th Cir. 2008) (quoting United States v. Gunn,

369 F.3d 1229, 1234 (11th Cir. 2004)). “A defendant has actual possession of a


                                           14
             Case: 16-14691     Date Filed: 05/31/2018   Page: 15 of 21


substance when he has direct physical control over the contraband.” Id. (quoting

United States v. Edwards, 166 F.3d 1362, 1363 (11th Cir. 1999)). “A defendant’s

constructive possession of a substance can be proven by a showing of ‘ownership

or dominion and control over the drugs or over the premises on which the drugs are

concealed.’” Id. (quoting United States v. Clay, 355 F.3d 1281, 1284 (11th Cir.

2004)); Poole, 878 F.2d at 1392 (when drugs were found in defendant’s house,

possession element was met when defendant exercised dominion and control over

the house, even though she did not maintain exclusive control over the premises).

      Chin’s admission in the video is strong enough evidence that he had actual

possession of the cocaine. But additional evidence also shows that Chin at least

had constructive possession of the cocaine. As the driver and co-registrant of the

vehicle, Chin exercised dominion and control over the car, which supports a

finding of constructive possession. See Poole, 878 F.2d at 1392.

      For these reasons, the district court correctly denied the motion for acquittal

as it pertained to Count II.

      B. The Motion for a New Trial

      Federal Rule of Criminal Procedure 33 permits a district court to grant a new

trial “if the interest of justice so requires.” Fed. R. Crim. P. 33(a). A motion for a

new trial based on newly discovered evidence “is committed to the sound

discretion of the trial court and will not be overturned absent abuse of discretion.”


                                         15
             Case: 16-14691    Date Filed: 05/31/2018    Page: 16 of 21


United States v. Garcia, 13 F.3d 1464, 1472 (11th Cir. 1994). “Motions for a new

trial based on newly discovered evidence are highly disfavored in the Eleventh

Circuit and should be granted only with great caution.” United States v. Campa,

459 F.3d 1121, 1151 (11th Cir. 2006) (internal citation omitted). On such a

motion, the defendant bears the burden of justifying a new trial. Id.

      To succeed on a motion for new trial based on newly discovered evidence,

the movant must establish that “(1) the evidence was discovered after trial, (2) the

failure of the defendant to discover the evidence was not due to a lack of due

diligence, (3) the evidence is not merely cumulative or impeaching, (4) the

evidence is material to issues before the court, and (5) the evidence is such that a

new trial would probably produce a different result.” United States v. Schlei, 122
F.3d 944, 991 (11th Cir. 1997). “The failure to satisfy any one of these elements is

fatal to a motion for new trial.” Id. (quoting United States v. Lee, 68 F.3d 1267,

1274 (11th Cir. 1995)). Newly discovered evidence need not relate directly to the

issue of guilt or innocence to justify a new trial “but may be probative of another

issue of law.” Id.




                                         16
                Case: 16-14691    Date Filed: 05/31/2018    Page: 17 of 21


        As we have noted, Chin bases his argument for a new trial on the discovery

of the evidence relating to Hill’s written statements. But because Chin cannot

establish the third and fifth elements, he is not entitled to a new trial.2

        Beginning with the fifth element, a new trial would not produce a different

result. As we have explained, the evidence against Chin was substantial and came

from different types of physical evidence and several witnesses. As a result, Chin

likely would have been convicted even if Hill had not testified at all. Plus, the

Government on direct examination elicited testimony from Hill about his criminal

history and his desire to receive a reduced sentence, and the defense spent a large

portion of its cross-examination attempting to attack Hill’s credibility by

reemphasizing his incentive to please the Government with his testimony—a

chance to get out of jail sooner. Hill was also unable to identify Chin as “Bless” in

the courtroom.

        The jury heard all of this evidence, determined Hill’s credibility, weighed it

against the remaining evidence, and still convicted Chin. Hill’s new letters would

not have made a difference, given the enormity of the remaining evidence against

Chin.       See Garcia, 13 F.3d at 1472 (finding new evidence would not have

produced a different result where the witness was not a critical witness and another

witness had provided incriminating testimony); United States v. Lee, 68 F.3d 1267,

        2
         Because we find that Chin cannot establish the third and fifth elements, we do not
review the remaining elements.
                                            17
              Case: 16-14691    Date Filed: 05/31/2018   Page: 18 of 21


1274 (11th Cir. 1995) (new recantation evidence would not have produced a

different result because the government could have used trial testimony as

impeachment).

       As to the third element, the new evidence was both merely impeachment

evidence and cumulative. When read literally, as the district court correctly found,

the letters say that Hill never saw Chin with Vaughn, but they do not say that he

never saw someone by the name of “Bless” with Vaughn.               This is actually

consistent with Hill’s testimony at trial: Hill was unable to identify Chin as

“Bless.” Nor do these letters show that Chin had no ties to Vaughn, just because

Hill personally did not see them together.

       Accordingly, this new evidence would have served only to impeach Hill.

But Hill had already been impeached on multiple grounds. As a result, the new

evidence would also have been cumulative. See United States v. Diaz, 190 F.3d
1247, 1255 (11th Cir. 1999) (newly discovered sworn statement of co-conspirator

contradicting his testimony at trial was merely impeaching evidence); United

States v. Champion, 813 F.2d 1154, 1171 (11th Cir. 1987) (new evidence was

merely impeaching and cumulative where the defense had already impeached the

witness at trial).

       Because Chin failed to establish the third and fifth elements, the district

court did not abuse its discretion in denying Chin’s motion for a new trial.


                                         18
             Case: 16-14691    Date Filed: 05/31/2018   Page: 19 of 21


      C. Sentencing

      We review the reasonableness of a sentence for abuse of discretion, using a

two-step process. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

We look first at whether the district court committed any significant procedural

error, such as miscalculating the advisory guidelines range, treating the guidelines

as mandatory, failing to consider the 18 U.S.C. § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to explain adequately the

chosen sentence. Id. Second, we examine whether the sentence is substantively

unreasonable under the totality of the circumstances. Id.

      Chin argues only that his sentence of 188 months’ imprisonment with 60

months of supervised release is substantively unreasonable. Primarily, he contends

that his sentence creates a sentencing disparity between himself and his co-

defendant Vaughn, who entered a plea deal and received a sentence of 151 months

of imprisonment with 60 months of supervised release. We are not persuaded.

      In considering the 18 U.S.C. § 3553(a) factors, the district court should

“avoid unwarranted sentence disparities among defendants with similar records

who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). “A well-

founded claim of disparity, however, assumes that apples are being compared to

apples.” United States v. Docampo, 573 F.3d 1091, 1101 (11th Cir. 2009) (quoting

United States v. Mateo-Espejo, 426 F.3d 508, 514 (1st Cir. 2005)). So as an initial


                                        19
             Case: 16-14691    Date Filed: 05/31/2018     Page: 20 of 21


matter, a defendant claiming substantive unreasonableness based on a sentencing

disparity must establish that he is “similarly situated” to those who received lesser

sentences. Id.

      We have held that defendants like Vaughn, who cooperate with the United

States and enter a plea agreement are not similarly situated to defendants like Chin,

who provide no assistance to the United States and proceed to trial. See United

States v. Williams, 526 F.3d 1312, 1323–24 (11th Cir. 2008).               As we have

explained,

      There is no unwarranted disparity even when the sentence the
      cooperating defendant receives is “substantially shorter.” “On a
      practical level, it would seem patently unreasonable to endorse a
      regime in which a defendant could steadfastly withhold cooperation
      from the authorities and then cry foul when a coconspirator benefits
      from rendering substantial assistance to the government.”

Docampo, 573 F.3d at 1101 (internal citations omitted).

      Here, Chin and Vaughn were not similarly situated. Chin went to trial,

while Vaughn took responsibility for his crimes by pleading guilty and received a

corresponding reduction in sentencing. And even more significantly, Chin had a

higher criminal-history level of V, while Vaughn’s criminal-history level was III.

      Finally, defense counsel specifically asked the court to adopt a base offense

level of 32 and a criminal-history category of V, which led to an advisory

sentencing guideline range of 188 to 235 months. Later, defense counsel requested

a downward variance of 120 to 188 months and argued that if the district court
                                         20
              Case: 16-14691   Date Filed: 05/31/2018   Page: 21 of 21


chose not to vary downward, then a 188-month sentence “‘would result in a

reasonable and not greater than necessary sentence.”

      The district court agreed with and adopted the initial base level offense set

forth by the defense of the 188 to 235 months. It expressly considered Chin’s

abusive upbringing, the negative influences from his time in prison, the love from

his family, and his apology during sentencing. And after accounting for all of

those considerations, it chose to sentence Chin to the low end of the guideline

range: 188 months—precisely what defense counsel agreed “‘would result in a

reasonable and not greater than necessary sentence.’”       We find no abuse of

discretion.

                                             V.

      For the foregoing reasons, we affirm on all issues.

      AFFIRMED.




                                        21